Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rector et al. (US 2011/0134765 A1) in view of McKeeman et al. (US 8,781,475 B1).
Claims 1 and 20:
Rector discloses a method, comprising: retrieving, for each one of a plurality of locations, an indicator of a quality of a data transmission at the respective location, the data transmission being between a network and a terminal connected to the network via a radio link (See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device. Also associated with each geofenced area is a "QoS Profile" listing a plurality of requested QoS attributes for traffic going to/from the user's mobile computing device … over the mobile communications network”; Also see para 17, “Based on the requested QoS, the downloaded active QoS Profile, and other network factors including network congestion, a negotiated level of QoS for the session is determined by the SPDSN”); determining an area of predefined quality of the data transmission based on the plurality of indicators (See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device. Also associated with each geofenced area is a "QoS Profile" listing a plurality of requested QoS attributes for traffic going to/from the user's mobile computing device … over the mobile communications network”. Geofenced is determined based on the requested QoS attributes); and determining control data indicating the quality of the data transmission spatially-resolved based on the determined area of predefined quality of the data transmission (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data and it is determined based on the QoS Profile associated with the geofenced area).
With regards to claim 20, a computer program product, comprising program code to be executed by at least one processor of a device, wherein execution of the program code causes the at least one processor to execute a method (See fig. 4, base station and network. The examiner takes official notice. It is understood that all the functions are implemented by a processor).
 Rector doesn’t disclose that the predefined quality of the data transmission corresponds to impaired quality of the data transmission, and wherein determining the area of impaired quality of the data transmission comprises determining the area of impaired quality of the data transmission based on a predefined threshold between impaired quality of the data transmission and non-impaired quality of the data transmission.
McKeeman discloses that the predefined quality of the data transmission corresponds to impaired quality of the data transmission (See col 10 lines 30-55, 4G connection not reliable), and wherein determining the area of impaired quality of the data transmission comprises determining the area of impaired quality of the data transmission based on a predefined threshold between impaired quality of the data transmission and non-impaired quality of the data transmission (See col 10 lines 30-55 and fig. 4, “the cellular modem 102 will determine whether or not the connection within the network coverage area 45 is actively reliable (step 1010). The cellular modem 102 may look … signaling quality factors for such a determination, comparing such information to one or more reliability thresholds that must be met in order for the 4G cellular network 40 to be considered reliable. At this point, it is possible for the network switching application 116 to update the reliability data 80 of the corresponding geo-fence data entry 70 with the information obtained by the cellular modem 102”. In other words, reliability/impairment is determined for the geo-fence/area based on signal quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rector with the teachings of Mckeeman to improve the method disclosed by Rector by including the feature of determining the area of impaired signal quality. The motivation to combine would have been to avoid the impaired area or have a backup connection for that area.

Claims 2 and 11:
Rector discloses that the spatially-resolved quality of the data transmission comprises a geo-fence enclosing the area of predefined quality of the data transmission(See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device).

Claim 12:
Rector doesn’t disclose retrieving the indicator of the quality of the data transmission at one of the plurality of locations comprises receiving a measurement report from a further terminal.
Mckeeman discloses retrieving the indicator of the quality of the data transmission at one of the plurality of locations comprises receiving a measurement report from a further terminal (See col 10 lines 30-Col 11 lines 6 and fig. 4, “The cellular modem 102 may look to the signal strength, quality, availability, packet loss, retransmits, packet latency, throughput speed, and other signaling quality factors for such a determination…..The network switching application 106 may report the updated reliability data 80 of the 4G connection quality and GPS position data to database 116 of the central server 60”. In other words, quality indicators such as signal strength, packet loss etc. are measured and reported back to a central server 60 for a geo-fence polygon. This can be done by any wireless device entering the polygon).

Claims 4 and 14:
Rector discloses determining the control data comprises: (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data) determining a region-of-interest based on at least one of a confidence level of the plurality of indicators of the quality of the data transmission, a geographical feature, a spatial information of the terminal, a service for which the control data is requested, and the radio link (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data); and applying a spatially dependent filter that limits the control data to the region of interest (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data).

Claims 5 and 15:
Rector discloses determining of the area of predefined quality of the data transmission comprises determining the area of predefined quality of the data transmission based on at least one of a radio signal propagation model and a confidence level of the plurality of indicators of the quality of the (See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device. Also associated with each geofenced area is a "QoS Profile" listing a plurality of requested QoS attributes for traffic going to/from the user's mobile computing device … over the mobile communications network”. The QoS attributes in QoS profile are associated with the geofence. Also see para 17, “Based on the requested QoS, the downloaded active QoS Profile, and other network factors including network congestion, a negotiated level of QoS for the session is determined by the SPDSN”).

Claims 6 and 16:
Rector doesn’t disclose said the predefined threshold is at least one of a service-specific predefined- threshold for at least one service and a radio link-specific predefined threshold for a plurality of radio links.
Mckeeman discloses said the predefined threshold is at least one of a service-specific predefined- threshold for at least one service and a radio link-specific predefined threshold for a plurality of radio links (See col 10 lines 30-55 and fig. 4, “the cellular modem 102 will determine whether or not the connection within the network coverage area 45 is actively reliable (step 1010). The cellular modem 102 may look … signaling quality factors for such a determination, comparing such information to one or more reliability thresholds that must be met in order for the 4G cellular network 40 to be considered reliable.”. In other words, reliability/impairment is determined for the geo-fence/area based on signal quality threshold for the 4G connection).

              Claims 8 and 18:
Rector discloses receiving a control message indicating at least one of a spatial information of the terminal, a service for which the determining of the control data is requested, and the radio link (See para 27, “as the user enters a particular geofenced area, S2.2, and the entrance by the user to the geofenced area is detected”, it is understood that the detection is done by receiving some type of control message regarding user’s spatial information), wherein said determining of the control data is in response to receiving the control message (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data which is determined and sent to the user when it enters a geofence).

Claims 9 and 19:
Rector discloses that the control data indicates the spatially-resolved quality of the data transmission service-specific for at least one service, and/or wherein the control data indicates the spatially-resolved quality of the data transmission radio-link specific for a plurality of radio links (See para 26, quality of service (QoS) requirements in geofenced areas. Also see para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” providing higher QoS (service) for the user (radio link) in the geofenced area).

Claim 10:
Rector discloses a device, comprising: processing circuitry; and memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the device to perform operations comprising: (See fig. 4, base station and network. The examiner takes official notice. It is understood that all the functions are implemented by a processor coupled with memory) retrieving, for each one of a plurality of locations, an indicator of a quality of a data transmission at the respective location, the data transmission being between a network (See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device. Also associated with each geofenced area is a "QoS Profile" listing a plurality of requested QoS attributes for traffic going to/from the user's mobile computing device … over the mobile communications network”; Also see para 17, “Based on the requested QoS, the downloaded active QoS Profile, and other network factors including network congestion, a negotiated level of QoS for the session is determined by the SPDSN”); determining an area of predefined quality of the data transmission based on the plurality of indicators (See para 15, “A user sets up one or more “geofenced area(s)" delimited by position coordinates and associated with their mobile computing device. Also associated with each geofenced area is a "QoS Profile" listing a plurality of requested QoS attributes for traffic going to/from the user's mobile computing device … over the mobile communications network”. Geofenced is determined based on the requested QoS attributes), determining control data indicating the quality of the data transmission spatially-resolved, wherein the determining of the control data is based on the determined area of predefined quality of the data transmission (See para 27, “S2.3. At this point, the user is queried to see if he/she prefers to override the change of the active QoS Profile to that of the just-entered geofenced area” query is control data and it is determined based on the QoS Profile associated with the geofenced area).
Rector doesn’t disclose that the predefined quality of the data transmission corresponds to impaired quality of the data transmission, and wherein determining the area of impaired quality of the data transmission comprises determining the area of predefined quality of the data transmission based on a predefined threshold between impaired quality of the data transmission and non-impaired quality of the data transmission.
Mckeeman discloses that the predefined quality of the data transmission corresponds to impaired quality of the data transmission (See col 10 lines 30-55, 4G connection not reliable), and
(See col 10 lines 30-55 and fig. 4, “the cellular modem 102 will determine whether or not the connection within the network coverage area 45 is actively reliable (step 1010). The cellular modem 102 may look … signaling quality factors for such a determination, comparing such information to one or more reliability thresholds that must be met in order for the 4G cellular network 40 to be considered reliable. At this point, it is possible for the network switching application 116 to update the reliability data 80 of the corresponding geo-fence data entry 70 with the information obtained by the cellular modem 102”. In other words, reliability/impairment is determined for the geo-fence/area based on signal quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rector with the teachings of Mckeeman to improve the method disclosed by Rector by including the feature of determining the area of impaired signal quality. The motivation to combine would have been to avoid the impaired area or have a backup connection for that area.

Allowable Subject Matter
Claims 3, 7, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/15/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472